Citation Nr: 0425339	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Service connection for retinal migraines, also claimed as a 
right eye disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
August 1948, July 1949 to March 1950, December 1950 to March 
1952 and from April 1954 to March 1970.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a July 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.

In February 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's February 2004 hearing with the 
undersigned Veterans Law Judge, he indicated that he had 
three electroencephalograms and three magnetic resonance 
imaging scans by three different physicians in three 
different hospitals since his separation from service.  
Records from this treatment have not been requested or 
associated with the veteran's claims file.  The Board 
believes that the RO must attempt to locate these records 
before final adjudication of the veteran's claim.

Secondly, the Board notes that the veteran underwent a VA eye 
examination in September 2001.  However, his complaints about 
his right eye and headaches appear to be neurological as well 
as visual.  The Board, therefore, believes that a remand is 
necessary to afford the veteran another VA examination 
specific to his condition.

The veteran has been sent a VCAA letter regarding his claim.  
Accordingly, VA should continue to undertake the appropriate 
actions to ensure that the directives of VCAA have been 
followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this matter is REMANDED for the following 
actions: 

1.  The veteran is informed that if he has 
evidence pertaining to the issue on appeal, he 
must submit that evidence to VA.  The veteran 
is informed that he is under an obligation to 
submit evidence.  If he has evidence that the 
veteran has a migraine disorder which is 
related to service, he must submit that 
evidence to VA.

2.  The RO should request the veteran to 
provide addresses and approximate dates for 
treatment he testified he received at Scripps 
Hospital at Encinitas, Camp Pendleton Naval 
Hospital, and Fallbrook Hospital.  After 
receiving the any necessary authorization from 
the veteran, the RO should request these 
reports and associate any obtained records 
with the veteran's claims file.

3.  VCAA should continue to be followed.

4.  The veteran should be scheduled for an 
appropriate VA neurological examination to 
determine whether or not the veteran has 
residual disability from the March 1969 
fragment wound to the head, to include the 
etiology of any retinal migraine disorder 
found to be present.  All indicated tests and 
studies should be performed and all clinical 
findings reported in detail.  The examiner is 
requested to provide an opinion concerning the 
etiology of any right eye disorder or retinal 
migraine disorder found to be present, to 
include whether it is at least as likely as 
not (i.e., at least a 50-50 probability) that 
any 


currently diagnosed right eye disorder or 
retinal migraine disorder was caused by 
military service, including findings noted in 
the veteran's service medical records, or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  A rationale should be provided 
for all opinions offered.  The veteran's 
claims file must be made available to the 
examiner for review in conjunction with the 
examination, and the examination report should 
indicate whether the veteran's medical records 
were reviewed.

5.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a 
right eye disorder, claimed as a retinal 
migraine disorder.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue currently on 
appeal since the December 2002 statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


